COURT OF APPEALS FOR THE
                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION

Cause number:             01-14-00489-CV
Style:                    In the Interest of K.M., K.M. and K.M., Children
Date motion filed*:       September 23, 2014
Type of motion:           Motion for Extension of Time to File Anders Response
Party filing motion:      Pro Se Appellant
Document to be filed:     Anders Response

Is appeal accelerated?    Yes
If motion to extend time:
       Original due date:                  September 23, 2014
       Number of extensions granted:           0         Current Due date: September 23, 2014
       Date Requested:                     N/A

Ordered that motion is:
       Granted
               If document is to be filed, document due: October 20, 2014
                      No further extensions of time will be granted.
          Denied
          Dismissed (e.g., want of jurisdiction, moot)
          Other: _____________________________________
          Although appellant does not request a specific length of time, as required by
          Texas Rule of Appellate Procedure 10.5(b)(1)(B), her request to extend the time to
          file her Anders response is granted because she stated that she only received the
          records the day before on September 22, 2014. However, appellant is notified that
          no further extensions will be granted because this is a parental termination
          accelerated appeal. Appellant is further notified that if her response is not filed
          by October 20, 2014, this Court will decide the withdrawal motion without it.

Judge’s signature: /s/ Evelyn V. Keyes
                    Acting
Panel consists of ____________________________________________
Date: September 30, 2014
November 7, 2008 Revision